Citation Nr: 0821540	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for residuals of bilateral 
cold injury of the feet.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
September 1946.  He was a prisoner of war (POW) from December 
1944 to May 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence fails to establish a current diagnosis of 
bilateral cold injury of the feet, or residuals thereof.



CONCLUSION OF LAW

Bilateral cold injury of the feet, or residuals thereof, was 
not incurred during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
In this case, the RO provided initial notice to the veteran 
in October 2004.  The initial rating decision denying service 
connection for residuals of bilateral cold injury of the feet 
was issued in March 2005.  As the timing requirements set 
forth in Pelegrini have been met, to decide the appeal at 
this time is not prejudicial to the veteran.  See id. 
The October 2004 notice letter sent by VA to the veteran was 
sufficient to inform the veteran about the evidence necessary 
to substantiate his claim.  The October 2004 letter informed 
the veteran that in order to establish service connection, 
the evidence must show:  (1) that the veteran was injured in 
military service, had a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; (2) that the veteran 
has a current physical or mental disability; and, (3) that 
there is a relationship between the veteran's current 
disability and an injury, disease, or event in military 
service.  
The October 2004 notice letter sent by VA to the veteran also 
sufficiently designated the information and evidence that VA 
would seek to provide.  In particular, the October 2004 
letter stated that VA would make all reasonable efforts to 
help the veteran obtain evidence necessary to support his 
claim, including requesting all records held by Federal 
agencies, such as service treatment records, military 
records, and VA medical records.  The October 2004 notice 
letter also informed the veteran that the VA had already 
contacted the nearest VA medical facility to schedule an 
examination of the veteran.  
 
VA also informed the veteran about the information and 
evidence that the veteran was expected to provide.  
Specifically, the October 2004 letter notified the veteran 
that he must provide enough information to allow 
identification of his records so that they could be requested 
from the agency or person that had them.  The October 2004 
notice further specified that the veteran should provide any 
evidence or information in his possession that pertains to 
his claim, and stated that it was the veteran's 
responsibility to ensure that VA receives all of the 
requested records that were not in the possession of a 
Federal department or agency.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court defined five elements of service connection claims: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and, (5) effective date of the 
disability.  Id. at 484.  The Court held that the statutory 
and regulatory notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), apply to all five elements of a 
service connection claim.  Dingess, 19 Vet. App. at 486.  

In the present appeal, as discussed above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for residuals of bilateral cold injury of the feet, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability at issue.    

To the extent there was any deficiency in the notice provided 
to the veteran related to his claim for residuals of 
bilateral cold injury of the feet, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.
Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent private 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran's service treatment 
records.  The appellant was afforded a VA medical examination 
in November 2004.  VA has further assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a July 2006 statement of the case (SOC) 
and a February 2007 supplemental statement of the case 
(SSOC), which informed them of the laws and regulations 
relevant to the veteran's claim.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  A prisoner-of-war (POW) related disease will be 
considered to have been incurred in or aggravated by service 
under certain circumstances even though there is no evidence 
of such disease during the period of service.  Diseases 
specific as to former POWs listed in 38 C.F.R. § 3.309(c), 
including organic residuals of frostbite, shall be service 
connected if manifest to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

After careful consideration, the Board concludes that there 
is no evidence in the record to establish a current diagnosis 
of bilateral cold injury of the feet, or residuals thereof.  
Consequently, the veteran is not entitled to service 
connection for residuals of bilateral cold injury of the 
feet.  

The Board acknowledges the veteran's status as a former POW.  
The veteran is, therefore, entitled to the presumption that 
the claimed injury did occur in-service even though no 
contemporaneous records exist of an in-service event, injury 
or disease.  See 38 U.S.C.A. §§1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Entitlement to the 
presumption, however, requires a current diagnosis of the 
claimed disorder that is 10 percent or more disabling.  38 
C.F.R. § 3.307(a)(5) (2007).  

The veteran's service medical records are entirely negative 
for notations of bilateral cold injury of the feet, or 
residuals thereof.  Specifically, the veteran's August 1946 
discharge examination notes that the veteran's feet appear 
normal.  

The Board further notes that the veteran's post-service 
medical records are also entirely negative for any diagnosis 
of residuals of bilateral cold injury of the feet.  The 
record on appeal contains clinical records spanning the 
period from May 1999 to May 2006.  The veteran has repeatedly 
reported numbness, tingling, and/or coldness of the bottom of 
his feet to doctors and clinicians.  In his May 1999 POW 
medical history, the veteran states that during his 
internment, he suffered from inadequate clothing and heating.  
In his September 2004 notice of disagreement including new 
claims, the veteran contends that the numbness, tingling, and 
coldness of his feet was caused by his feet being continually 
cold during his confinement as a POW.  Though a preliminary 
diagnosis of peripheral neuropathy of the feet was considered 
in August 1999, the results of clinical testing in January 
2000 were negative for evidence of peripheral neuropathy, 
plexopathy, myopathy, and motor neuron disease.  More 
recently, the November 2004 VA examiner also concluded that 
there were no physical findings to support the veteran's 
complaints of paresthesias of the bilateral plantar surfaces.    

In this case, the evidence of record is negative for 
competent evidence of a current diagnosis of bilateral cold 
injury of the feet, or residuals thereof.  While the Board 
has considered the veteran's claim that he has had symptoms 
such as numbness and tingling in his feet since his military 
service, the Court has held that a symptom alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999).  As a layman without proper 
medical training and expertise, the veteran is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Board cannot assign any weight to the veteran's lay assertion 
that he has current residuals of an in-service cold injury; 
he is not competent to provide evidence that requires medical 
knowledge. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran's status as a former POW entitles him to a 
presumption that the claimed injury did occur in-service, 
service connection cannot be granted without proof of a 
current chronic disability.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (specifically limiting entitlement for service 
connected disease or injury to cases where such incidents 
resulted in disability); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that service connection may not be 
granted unless a current disability exists).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has residuals 
of bilateral cold injury of the feet.  The preponderance of 
the evidence being against the claim of service connection 
for bilateral cold injury to the feet, service connection is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).










ORDER

Service connection for the residuals of residuals of 
bilateral cold injury of the feet is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


